Citation Nr: 0836386	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-34 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims file was subsequently 
transferred to the RO in New York, New York.  

The Board notes that the veteran initiated appeals of June 
2004 denials of entitlement to service connection for 
peripheral neuropathy of the toes, and peripheral vascular 
disease.  A statement of the case was issued in October 2004.  
In the cover letter sent with the statement of the case, he 
was informed of the requirement that he submit a timely 
substantive appeal to perfect his appeal.  Neither issue was 
thereafter addressed in any written communication from the 
veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to either issue.


FINDINGS OF FACT

1.  In an unappealed September 1996 rating decision, the RO 
denied service connection for PTSD. 

2.  The evidence associated with the claims file subsequent 
to the September 1996 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of evidence already 
of record, and is sufficient to raise a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen the claim of entitlement to 
service connection for PTSD, which was denied by the RO in 
September 1996.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Analysis

The Board notes initially that, although the RO ultimately 
reopened the claim and adjudicated it on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

At the time of the unappealed September 1996 rating decision 
denying service connection for PTSD, the evidence of record 
contained scattered clinical references to PTSD, but the RO 
concluded that the presence of PTSD had not been established.  

Since the September 1996 rating decision, the veteran has 
submitted VA treatment records from 2006 and 2007, which 
reflect clear diagnoses of PTSD based upon service stressors.  

The Board finds that these records are new and material 
evidence, as they relates to an unestablished fact necessary 
to substantiate the claim; they are neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial; and they raise a reasonable possibility 
of substantiating the claim.  Accordingly, reopening of the 
claim of entitlement to service connection for PTSD is in 
order.


ORDER

Reopening of the claim of entitlement to service connection 
for PTSD is granted. 




REMAND

The veteran requested a Board hearing on his VA Form 9.  A 
videoconference hearing was scheduled for February 29, 2008.  
On February 7, 2008, the RO received the veteran's request to 
postpone the hearing for a period of two months, so that the 
veteran could obtain additional evidence.  The Board has 
determined that good cause exists for the veteran's request 
for postponement.  Therefore, the hearing should be 
rescheduled.  

Since such hearings are scheduled by the RO, the case is 
REMANDED for the following action: 

A videoconference hearing should be 
scheduled in accordance with the docket 
number of this appeal.  The veteran should 
be notified of the time and place to 
report for the scheduled hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


